Title: To John Adams from Henry Marston, 6 July 1815
From: Marston, Henry
To: Adams, John


				
					Respected Sir
					Boston July 6th 1815
				
				Knowing that Miss Welsh is on a visit at Quincy and fearing you might be in want of her kind offices in sending you the glorious news of the day, I take the liberty to enclose you the Gazette containing the account of another atchievement of our gallant Tars; the capture of H. B. M. S. W. Penguin, by the Hornet after an action of twenty two minutes, only, upon which I congratulate you most sincerely. The P. was superior to the H. in every particular. The paper also contains the report of the Court Martial, that sat to inquire into the causes of the capture of the unfortunate Chesapeak which you will find interestingYour barrel of Flour, together with one for your son, were delivered to the order of your good lady on Monday last, while I was at Quincy.With great respect, Your / most obt & Huml Svt
				
					Henry Marston
				
					
				
			